DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Second Non-Final
 	A second non-final office action has been sent in order to introduce the new grounds of rejection presented below.
Response to Arguments
 	Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-5, 9-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 2018/0156536) in view of Kim (KR 10-2011-0105034).
  	With respect to claim 1, Shapiro discloses a transport climate control system (Fig. 1 24) and remains silent as to the power converter details. 

 	With respect to claim 17, Shapiro in view of Kim make obvious the optimized power converter of claim 1, wherein the optimized DC/DC converter and inverter/active rectifier are provided in a single circuit (Fig. 2 130,140), and wherein all charging and discharging of the rechargeable energy storage is integrated into the single circuit.
 	
 	With respect to claim 9, Shapiro in view of Kim make obvious a transport electrical system for powering a transport climate control system, the transport electrical system comprising: a transport climate control load network (Fig. 1 24) that includes a plurality of transport climate control loads (Fig. 1 32-44) that use power to operate the transport climate control system; and an optimized power converter as set forth above. See claim 1 for additional details.
 	With respect to claims 10-13 and 18, Shapiro in view of Kim make obvious a transport electrical system as set forth above. See claims 2-5 and 17, respectively, for additional details.

 	Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 2018/0156536) in view of Kim (KR 10-2011-0105034) and further in view of Tritschler (US 2017/0179745).
 	With respect to claim 6, Shapiro in view of Kim make obvious the optimized power converter of claim 1 as set forth above, and remain silent as to implementing 
 	Tritschler discloses an optimized power converter further comprising a plurality of accumulation modules (Fig. 5 LC1-LC3), wherein a first end of each of the plurality of accumulation modules is connected to a positive terminal of the rechargeable energy storage (Fig. 5 25), wherein the optimized DC/DC converter includes: a first pair of switches (Fig. 5 S7,S10), a second pair of switches (Fig. 5 S8,S11), and a third pair (Fig. 5 S9,S12) of switches that are connected in parallel with each other; a first node (Fig. 5 node S7-S10) positioned in between the first pair of switches, a second node (Fig. 5 node S8-S11), positioned in between the second pair of switches, and a third node (Fig. 5 node S9-S12), positioned between the third pair of switches; wherein a first accumulation module (Fig. 5 LC1) of the plurality of accumulation modules is connected to the first node via a first DC phase line, a second accumulation module (Fig. 5 LC2) of the plurality of accumulation modules is connected to the second node via a second DC phase line, and a third accumulation module (Fig. 5 LC3) of the plurality of accumulation modules is connected to the third node via a third DC phase line. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement a plurality of accumulation modules, wherein a first end of each of the plurality of accumulation modules is connected to a positive terminal of the rechargeable energy storage, wherein the optimized DC/DC converter includes: a first pair of switches, a second pair of switches, and a third pair of switches that are connected in parallel with each other; a first node positioned in between the first pair of switches, a second node positioned in between the second pair of switches, and a third C1), the second DC phase line (Fig. 5 line from to switches LC2) and the third DC phase line (Fig. 5 line from to switches LC3) when operating in a charging mode (Kim Fig. 5 150 sinks), and send current from the rechargeable energy storage to the inverter/active rectifier via at least another one of the first DC phase line, the second DC phase line and the third DC phase line when operating in a discharge mode (Kim Fig 5 150 sources).  	With respect to claim 8, Shapiro in view of Kim and Tritschler make obvious the optimized power converter of claim 6, wherein each of the first pair of switches are independently controlled (Kim Fig. 5 IGBT gates are independent) to boost a voltage of current directed, via the first DC phase line , from the rechargeable energy storage to the inverter/active rectifier and to buck a voltage of current directed from the 

 	With respect to claims 14-16, Shapiro in view of Kim and Tritschler make obvious a transport electrical system as set forth above. See claims 6-8, respectively, for additional details.
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sugimoto (JP 2011188601) and Shiyama (JP 2016086477) disclose optimized power converters.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929. The examiner can normally be reached M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY R BEHM/Primary Examiner, Art Unit 2839